DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Claims
This action is in response to the application filed on 6/14/2019.  Claims 1-15 are pending.
Priority
Acknowledgment is made of the applicant's claim for benefit of Japanese Patent Application No. JP2018-116523 062, filed on 6/19/2018 and Japanese Patent Application No. JP2019-082256, filed on 4/23/2019.  
Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 6/14/2019.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   The following title is suggested: System, Device and Method of Providing Content for a Meeting.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 15 recites, in part: 
 	acquiring information on reservation of a meeting; 
	in response to the acquisition of the information on the reservation of the meeting, requesting generation of personal content to be used by each of attendees of the reserved meeting; and 
	based on the information on the reservation, sending a notification indicating connection information for accessing the personal content and shared content to be shared and used by the attendees of the reserved meeting.
Independent claims 1 and 9 recite similar limitations
	These steps, as a whole and as drafted, are processes that, under their broadest reasonable interpretations, provide content for a meeting, which is a means of managing interactions between people.  If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
These steps, as a whole and as drafted, are also processes that, but for the recitation of generic computer components, could be performed in the human mind, or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers steps that could be performed in the human mind, or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the system and the device singly or in combination, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
The dependent claims add to the judicial exception by further defining various claim elements such as information on the reservation (Claims 3 and 11), the connection information (claim 7), means of sending the notification (claim 8) or by adding further steps to the abstract idea such as generates the shared content/board (claims 2, 4, 10, and 12), generates the personal content/board (claims 4 and 12), generates and sends a meeting reservation number (claims 5 and 13), and deletes personal content (claims 6 and 14).  Thus, alone or in combination with the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-11 and 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Berg et al. (US 2012/0150577) in view of Phillips et al. (US 2014/0180715).  
With respect to claim 1, Berg teaches an information processing system comprising: circuitry (Fig. 1 with paragraphs 13 and 14) configured to: 
	a.	acquire information on reservation of a meeting (paragraph 36 and Fig. 5, Step 502, with paragraph 100); 
	b.	in response to the acquisition of the information on the reservation of the meeting, generate content to be used by each of attendees of the reserved meeting (Fig. 5, Step 504, with paragraph 101, generating the content and paragraph 37, meeting content to be shared with each of the invitees); and 
	c.	based on the information on the reservation, send a notification indicating connection information for accessing the personal content and shared content to be shared and used by the attendees of the reserved meeting (paragraph 37, the link to one or more files).
	Berg does not specifically teach that the generated content is personal content.  In the analogous art of virtual consultations Phillips teaches that the content includes can include Private Notes created prior to the meeting (paragraph 120).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include generating personal content as taught by Phillips in the meeting management system of Berg since providing personal content allows the attendee to have personally, contextually relevant data at hand and an area on the board for personally relevant notes and since “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007), and “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” (Id. at 420, 82 USPQ2d 1397); thus Office personnel may also take into account “the Id. at 418, 82 USPQ2d at 1396).
With respect to claim 9, Berg teaches an information processing device comprising: circuitry (Fig. 1 with paragraphs 13 and 14).  The remainder of claim 9 substantially repeats the subject matter of claim 1 above. The remainder of claim 9 is therefore rejected using the same art and rationale as applied in the rejection of claim 1.
With respect to claim 15, Berg teaches an information processing method (claim 1).  The remainder of claim 15 substantially repeats the subject matter of claim 1 above. The remainder of claim 15 is therefore rejected using the same art and rationale as applied in the rejection of claim 1.
Concerning claim 2, Berg teaches the information processing system according to claim 1, wherein in response to the acquisition of the information on the reservation of the meeting, the circuitry further generates the shared content (paragraph 37).
Claim 10 recites similar limitations to claim 2 above and is therefore rejected using the same art and rationale as applied in the rejection of claim 2.
Concerning claim 3, Berg teaches the information processing system according to claim 1, wherein the information on the reservation includes information on the attendees of the reserved meeting (paragraphs 34 and 36), and the circuitry generates, for each of the attendees, personal content to be used by the attendee (paragraph 37).
Claim 11 
Concerning claim 5, Berg teaches the information processing system according to claim 1, wherein the circuitry generates a meeting reservation number for starting the reserved meeting, and sends the meeting reservation number in the notification (paragraph 32).
Claim 13 recites similar limitations to claim 5 above and is therefore rejected using the same art and rationale as applied in the rejection of claim 5.
Concerning claim 6, Berg teaches the information processing system according to claim 1, wherein after the meeting ends, the circuitry deletes personal content that has not been used in the meeting (paragraph 84, where deleting the meeting content includes deleting personal content that has not been used in the meeting).
Claim 14 recites similar limitations to claim 6 above and is therefore rejected using the same art and rationale as applied in the rejection of claim 6.
Concerning claim 7, Berg teaches the information processing system according to claim 1, wherein the connection information for accessing the shared content is a URL common to a plurality of terminal devices of attendees of the same meeting (paragraph 37, where the link to one or more shared files is equivalent to a URL). Berg and Phillips do not specifically teach wherein the connection information for accessing the personal content is a URL different for each personal content.  Given the teachings of Berg and Phillips here and in the rejection of claim 1 above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide connection information for accessing the personal content is a URL different for each personal content since only by providing a different URL for each for each personal content is the content assured of being private for each attendee and since “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007), and “[I]n many Id. at 420, 82 USPQ2d 1397); thus Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”(Id. at 418, 82 USPQ2d at 1396).
Concerning claim 8, Berg teaches the information processing system according to claim 1, wherein the circuitry sends the notification through one of: of a scheduling service (paragraph 17, meeting scheduling service 108), e-mail transmission (paragraph 17), and use of a message service.
Claims 4 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Berg et al. (US 2012/0150577) in view of Phillips et al. (US 2014/0180715) and in further view of Shepherd et al. (US 2015/0149929).  
Concerning claim 4, while Berg and Philips teach the information processing system according to claim 1, Berg and Philips do not specifically teach wherein the circuitry generates a shared board corresponding to the reservation, and generates personal boards corresponding to the number of attendees.  In the analogous art of managing virtual collaboration, Shepherd teaches wherein the circuitry generates a shared board corresponding to the reservation, and generates personal boards corresponding to the number of attendees (Fig. 4, and paragraph 92, where the public portion 405 is the shared board and the private portion 406 is the personal board).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the shared and personal boards as taught by Shepherd in the method of Berg and Philips since providing personal content allows the attendee to have personally, contextually relevant data at hand and an area on the board for personally relevant KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007), and “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” (Id. at 420, 82 USPQ2d 1397); thus Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”(Id. at 418, 82 USPQ2d at 1396).
Claim 12 recites similar limitations to claim 4 above and is therefore rejected using the same art and rationale as applied in the rejection of claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George H. Walker whose telephone number is (571)270-7056.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/George H. Walker/
Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683